 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
(the “Agreement”)
between
O’CHARLEY’S INC.
(the “Company”)
and
Gregory L. Burns
(“Executive”)
March 10, 2008
BACKGROUND

A.   Executive is currently employed as the Company’s Chief Executive Officer
and President and is party to an Amended and Restated Severance Compensation
Agreement dated February 22, 2007 (the “Change in Control Agreement”).

B.   The Company and Executive desire to incorporate the terms of Executive’s
employment in a single agreement that replaces and supersedes any and all
existing employment-related agreements, including the Change in Control
Agreement.

ARTICLE I.
EMPLOYMENT, DUTIES AND TERM
     1.1 Employment. Upon the terms and condition set forth in this Agreement,
the Company hereby employs Executive as the Chief Executive Officer and
President, and Executive accepts such employment.
     1.2 Duties. Executive shall devote his full-time and best efforts to the
Company and to fulfilling the duties of his position, which shall include such
duties as may from time to time be assigned to him by the Company. The Executive
may devote reasonable time and attention to civic, charitable, business and
social organizations so long as such activities do not interfere with the
performance of Executive’s responsibilities under this Agreement and provided,
that Executive shall obtain the prior approval of the Company’s Nominating and
Corporate Governance Committee prior to joining the board of directors or other
governing body of any such civic, charitable, business or social organization in
addition to any such board of directors or governing body on which Executive
serves as of the date of this Agreement. Executive shall comply with the
Company’s policies and procedures to the extent they are not inconsistent with
this Agreement, in which case the provisions of this Agreement shall prevail.
The Executive agrees to serve without any additional compensation as a member of
the board of directors of the Company and as an officer and/or director of the
board of directors of any subsidiary of the Company as requested. If the
Executive’s employment terminates for any reason, the Executive shall resign as
an officer and director of the Company and all of its subsidiaries, such
resignation to be effective no later than the Date of Termination (as
hereinafter defined) of the Executive’s employment with the Company.

 



--------------------------------------------------------------------------------



 



     1.3 Term. Subject to the provisions of Articles III, IV and V herein, this
Agreement and Executive’s employment shall continue until August 29, 2010 (the
“Initial Term”) and shall automatically renew for successive one year periods
(each, a “Renewal Term”) upon all terms, conditions and obligations set forth
herein unless either party shall provide written notice to the other not less
than ninety (90) days prior to the expiration of the Initial Term or any Renewal
Term, as applicable. For purposes hereof, the Initial Term, together with any
Renewal Term, are hereinafter referred to as the “Term.”
ARTICLE II.
COMPENSATION AND EXPENSES
     2.1 Base Salary. For services rendered under this Agreement during the
Term, the Company shall pay Executive a base salary at the rate in effect on the
date hereof. Executive’s base salary shall be reviewed annually by the
Compensation and Human Resources Committee (the “Committee”) and may be
increased in the sole discretion of the Committee (such base salary, as it may
be increased from time to time during the Term, is hereinafter referred to as
the “Base Salary”).
     2.2 Bonus and Incentive. The Executive shall be eligible to participate in
such bonus and incentive plans during the Term as the Committee may determine
appropriate.
     2.3 Business Expenses. The Company shall, consistent with its policies in
effect from time to time, bear all ordinary and necessary business expenses
incurred by Executive in performing Executive’s duties as an employee of the
Company, provided, that Executive incurs and accounts promptly for such expenses
to the Company in the manner prescribed by the Company.
     2.4 Benefits. During the Term, the Company shall provide Executive with
those benefits provided generally to members of senior management, including a
car allowance in an amount at least equal to the amount as in effect on the date
hereof.
ARTICLE III.
SEVERANCE PRIOR TO CHANGE IN CONTROL
     3.1 Severance. This Article III shall not apply to termination following a
Change in Control (as hereinafter defined), which is governed solely by
Article IV.
     3.2 Severance Obligations.
          (a) It is understood and agreed that if Executive’s employment with
the Company should be terminated at any time prior to the expiration of the Term
as a result of a Termination Without Cause (defined below) or a Termination for
Good Reason (defined below), and if Executive is not then or thereafter in
material breach of this Agreement, and upon the execution and delivery to the
Company by Executive of an agreement, in a form presented by the Company and
accepted by Executive, which acceptance shall not be unreasonably withheld or
delayed, releasing all claims which Executive may have against the Company
(other than claims for indemnification pursuant to Section 6.7 hereunder and
claims under this Agreement), Executive shall receive, in full and complete
settlement of any claims for compensation which Executive may have, and in lieu
of any severance pay under any policy of the Company or otherwise, the
following:

2



--------------------------------------------------------------------------------



 



               (i) an amount, payable in a lump sum in cash on the fifth day
following the Date of Termination, equal to the sum of (x) 200% of the Base
Salary and (y) 200% of the average bonus paid (or earned with respect to any
bonus earned, but not yet paid, for the fiscal year immediately preceding the
fiscal year in which the Date of Termination occurs) to Executive in respect of
the three fiscal years immediately preceding the fiscal year in which
Executive’s employment terminates hereunder;
               (ii) health insurance benefits substantially commensurate with
the Company’s standard health insurance benefits for the Executive and the
Executive’s spouse and dependents through the second anniversary of the Date of
Termination; provided, however, that such continued benefits shall terminate on
the date or dates Executive receives substantially similar coverage and
benefits, without waiting period or pre-existing condition limitations, under
the plans and programs of a subsequent employer (such coverage and benefits to
be determined on a coverage-by-coverage or benefit-by-benefit basis);
               (iii) any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination (including any bonus earned, but
not yet paid, for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs); and
               (iv) notwithstanding any provisions to the contrary contained in
any agreements evidencing equity awards granted to the Executive outstanding at
the Date of Termination under the Company’s 1990 Employee Stock Plan or 2000
Stock Incentive Plan or any successor plan (collectively, the “Company’s Equity
Incentive Plans”), in the event Executive is entitled to receipt of payments
under this Section 3.2, immediately prior to the Date of Termination all awards
granted to Executive and then outstanding under the Company’s Equity Incentive
Plans shall be amended to provide as follows:
(A) any award which provides for time based vesting shall vest in full on the
Date of Termination and shall be exercisable for the lesser of one year from the
Date of Termination and the expiration of the remaining term of such award,
whichever first occurs; and
(B) any award which provides for performance-based vesting shall vest in an
amount equal to the product of (x) the number of shares available for vesting
under the award on the Date of Termination and (y) a fraction, the denominator
of which is the number of months in the remaining vesting period contained in
the award, and the numerator of which is the number of months that has elapsed
between the start of such remaining vesting period and the Date of Termination.
The portion of such award which is exercisable on the Date of Termination shall
remain exercisable for the lesser of one year from the Date of Termination and
the expiration of the term of such award, whichever first occurs.
          (b) As used in this Article III, “Termination Without Cause” means any
termination of Executive’s employment by the Company other than a Termination
With Cause (defined below).

3



--------------------------------------------------------------------------------



 



          (c) As used in this Article III, “Termination With Cause” means
termination by the Company of Executive’s employment at any time after the
Company believes in good faith it has actual knowledge of the occurrence of any
of the following events: gross neglect of duty, material breach of this
Agreement, a material act of dishonesty or disloyalty, the inability by
Executive to discharge Executive’s duties due to alcohol or drug addiction, or
gross misconduct inimical to the best interests of the Company; provided,
however, that termination of employment solely due to unsatisfactory job
performance shall not be considered a Termination With Cause; and, provided
further, that a “Termination With Cause” shall not be deemed existing unless and
until there has been delivered to Executive a copy of a resolution duly adopted
by the Company’s Board of Directors at a meeting of the Board (after reasonable
notice to Executive and an opportunity for Executive, together with Executive’s
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive had engaged in the conduct described above in this
Section 3.2(c) and specifying the particulars thereof in reasonable detail.
          (d) As used in this Article III, “Termination for Good Reason” means
Executive’s termination of employment following expiration of the Term by reason
of the Company providing notice of non-renewal in accordance with Section 1.3 or
at any time within the earlier of two (2) years after Executive has actual
knowledge of the occurrence, without Executive’s written consent, of one of the
following events: (i) a material reduction in Executive’s Base Salary or a
material reduction in the health and welfare insurance, retirement and other
benefits available to Executive as of the commencement of employment, except for
reductions in such benefits as shall become in effect for senior executive
employees of the Company generally; (ii) the reassignment of Executive to a
position resulting in Executive not being the Company’s Chief Executive Officer
and resulting in a material diminution in Executive’s authority, duties or
responsibilities, or a reporting relationship other than to the Company’s Board
of Directors; or (iii) the relocation of Executive’s principal office to a
location more than fifty (50) miles from Nashville, Tennessee; provided that
Executive shall have notified the Company of the existence of a condition
described in items (i), (ii) or (iii) within ninety (90) days of Executive’s
actual knowledge of the initial existence of the condition, and the Company
shall have failed to remedy the condition within thirty (30) days of receiving
such notice. For the avoidance of doubt, subsequent occurrences of these events
shall start new time periods described in this paragraph.
          (e) The amounts payable to Executive under this Article III are not
eligible earnings under any pension, savings, deferred compensation, bonus,
incentive, supplemental retirement benefit or other benefit plan of the Company.
          (f) Date of Termination. As used in this Article III, “Date of
Termination” means (a) if Executive’s employment is terminated by the Company,
the date on which a notice of termination is given, or (b) in the event of a
Termination for Good Reason, the expiration of the thirty (30) day cure period
without the Company remedying the applicable condition described in
Section 3.2(d)(i) to (iii).
ARTICLE IV.
CHANGE IN CONTROL
     4.1 Change In Control. No compensation shall be payable under this Article
IV unless and until (a) there shall have been a Change in Control of the Company
during the Term and (b) Executive’s employment by the Company thereafter shall
have been terminated in

4



--------------------------------------------------------------------------------



 



accordance with Section 4.2. For purposes of this Agreement, a Change in Control
means the happening of any of the following:
          (a) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, other than the Company,
a wholly-owned subsidiary thereof, any employee benefit plan of the Company or
any of its Subsidiaries becomes the beneficial owner of the Company’s securities
having 30% or more of the combined voting power of the then outstanding
securities of the Company that may be cast for the election of directors of the
Company (other than as a result of an issuance of securities initiated by the
Company in the ordinary course of business); or
          (b) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or
          (c) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.
     4.2 Termination. If a Change in Control of the Company shall have occurred
during the Term, Executive shall be entitled to the compensation provided in
Section 4.3 upon the subsequent termination of Executive’s employment with the
Company by Executive or by the Company within twenty-four (24) months of the
Change in Control of the Company unless such termination is as a result of
(i) Executive’s death; (ii) Termination by Reason of Disability (as defined in
Section 4.2(a)); (iii) Termination by Reason of Retirement (as defined in
Section 4.2(b); (iv) Termination With Cause (as defined in Section 4.2(c)); or
(v) termination by the Executive other than a Termination for Good Reason (as
defined in Section 4.2(d)).
          (a) As used in this Article IV, “Termination by Reason of Disability”
means a termination of the Executive by the Company by reason of Executive’s
inability, as determined by the Board, to perform his regular duties and
responsibilities due to physical or mental illness which has lasted for six
months and within thirty (30) days after written notice of termination is
thereafter given by the Company, Executive shall not have returned to the
full-time performance of Executive’s duties.
          (b) As used in this Article IV, “Termination by Reason of Retirement”
means a termination by the Company or Executive of Executive’s employment based
on Executive’s having reached age 65 or such other age as shall have been fixed
in any arrangement established with Executive’s consent with respect to
Executive.

5



--------------------------------------------------------------------------------



 



          (c) As used in this Article IV, “Termination With Cause” means the
termination of the Executive’s employment on the basis of fraud,
misappropriation or embezzlement on the part of Executive. Notwithstanding the
foregoing, the termination of Executive’s employment shall not be deemed to have
been a Termination With Cause unless and until there shall have been delivered
to Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the membership of the Company’s Board of Directors
(excluding Executive if Executive is then a member of the Board of Directors) at
a meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Executive was guilty of
conduct set forth in the first sentence of this Section 4(c) and specifying the
particulars thereof in detail.
          (d) As used in this Article IV, “Termination for Good Reason” means a
termination by the Executive upon the occurrence of any of the following
(without Executive’s express written consent):
               (i) the assignment to Executive by the Company of duties that
constitute a material diminution of Executive’s position, duties,
responsibilities and status with the Company immediately prior to a Change in
Control of the Company, or a change in Executive’s titles or offices as in
effect immediately prior to a Change in Control of the Company, or any removal
of Executive from or any failure to reelect Executive to any of such positions,
except in connection with a Termination by Reason of Disability, a Termination
by Reason of Retirement, a Termination With Cause, a termination by the
Executive other than a Termination for Good Reason or as a result of Executive’s
death (each as defined in this Article IV);
               (ii) a material reduction by the Company in Executive’s Base
Salary or a material reduction in the health and welfare insurance, retirement
and other benefits available to Executive as of immediately prior to the Change
in Control, except for reductions in such benefits as shall become in effect for
senior executive employees of the Company generally;
               (iii) a relocation of the Company’s principal executive offices
to a location more than fifty (50) miles from Nashville, Tennessee, or
Executive’s relocation to any place other than the location at which Executive
performed Executive’s duties prior to a Change in Control of the Company, except
for required travel by Executive on the Company’s business to an extent
substantially consistent with Executive’s business travel obligations at the
time of a Change in Control of the Company;
               (iv) any material breach by the Company of any provision of this
Agreement; or
               (v) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company;
provided that Executive shall have notified the Company of the existence of a
condition described in items (i), (ii) or (iii), within ninety (90) days of
Executive’s actual knowledge of the initial existence of the condition, and the
Company shall have failed to remedy the condition

6



--------------------------------------------------------------------------------



 



within thirty (30) days of receiving such notice. For the avoidance of doubt,
subsequent occurrences of these events shall start new time periods described in
this paragraph.
          (e) Notice of Termination. Any termination by the Company under this
Article IV shall be communicated by a Notice of Termination. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
indicates those specific termination provisions in this Agreement relied upon
and which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provisions
so indicated. For purposes of this Agreement, no such purported termination by
the Company shall be effective without such Notice of Termination.
          (f) Date of Termination. For purposes of this Article IV, “Date of
Termination” shall mean (a) if Executive’s employment is terminated by the
Company, the date on which a Notice of Termination is given, or (b) if Executive
terminates his employment pursuant to Section 4.2(d), the date of termination
or, if applicable, the expiration of the thirty (30) day cure period without the
Company remedying the applicable condition described in Section 4.2(d)(i) to
(iii).
     4.3 Compensation Upon Termination of Employment.
          (a) If the Company shall terminate Executive’s employment within
twenty-four (24) months following a Change in Control other than pursuant to
Section 4.2(a), 4.2(b) or 4.2(c) or if Executive shall terminate his employment
within twenty-four (24) months following a Change in Control by reason of a
Termination for Good Reason, then the Company shall pay to Executive as
severance pay in a lump sum, in cash, on the fifth day following the Date of
Termination, an amount equal to the sum of (i) 300% of the average of the Base
Salary paid to Executive by the Company during the three calendar years
preceding the Change in Control and (ii) 300% of the highest bonus compensation
paid to Executive for any of the three calendar years preceding the Change in
Control; provided, however, that if the lump sum severance payment under this
Section 4.3, either alone or together with other payments which Executive has
the right to receive from the Company, would constitute a “parachute payment”
(as defined in Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”)), such lump sum severance payment shall be reduced to the largest
amount as shall result in no portion of the lump sum severance payment under
this Section 4.3 being subject to the excise tax imposed by Section 4999 of the
Code.
          (b) In addition to the lump sum payment provided in Section 4.3(a), if
the Company shall terminate Executive’s employment within twenty-four
(24) months following a Change in Control other than pursuant to Section 4.2(a),
4.2(b) or 4.2(c) or if Executive shall terminate his employment within
twenty-four (24) months following a Change in Control by reason of a Termination
for Good Reason, then the Company shall provide to Executive:
               (i) health insurance equivalent to that provided to Executive
immediately prior to the Date of Termination until the earlier of:
(i) twenty-four months following the Date of Termination or (ii) such time as
Executive is employed by another employer and is covered or permitted to be
covered by benefit plans of another employer providing substantially similar
coverage; and

7



--------------------------------------------------------------------------------



 



               (ii) any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination (including any bonus earned, but
not yet paid, for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs), provided, however, that, notwithstanding any
other provisions of this Agreement or of any of the Company’s Equity Incentive
Plans, upon a Change in Control, regardless of whether the Executive is
terminated, all of Executive’s then unvested options and stock awards issued
prior to the date of this Agreement pursuant to the Company’s Equity Incentive
Plans (whether time-base vested or performance-base vested) shall immediately
vest and be exercisable for the lesser of one year following the Date of
Termination and the expiration of the remaining term of such award, whichever
first occurs.
ARTICLE V.
NONCOMPETITION, NONSOLICITATION AND CONFIDENTIALITY
     5.1 Noncompetition.
          (a) So long as Executive remains employed by the Company, Executive
shall not compete, directly or indirectly, with the Company. In accordance with
this restriction, but without limiting its terms, Executive shall not:
               (i) enter into or engage in any business which competes with the
business of the Company; or
               (ii) promote or assist, financially or otherwise, any person,
firm, association or corporation or any other entity engaged in any business
which competes with the business of the Company.
          (b) For a period of twelve (12) months following termination of
Executive’s employment with the Company (the “Non-compete Period”), Executive
shall not enter into or engage in any business that competes with the Company’s
business.
          (c) During the Non-compete Period, Executive shall not promote or
assist financially or otherwise, any person, firm, association, partnership,
corporation, or any other entity engaged in any business which competes with the
Company’s business.
          (d) For the purposes of this Section 5.1, Executive understands that
he shall be competing if he engages in any or all of the activities set forth
herein directly as an individual on his own account, or indirectly as a partner,
joint venturer, employee, agent, consultant, officer and/or director of any
firm, association, corporation, or other entity, or as a stockholder of any
corporation in which Executive owns, directly or indirectly, individually or in
the aggregate, more than one percent (1%) of the outstanding stock; provided,
however, that at such time as he is no longer employed by the Company,
Executive’s direct or indirect ownership as a stockholder of less than five
percent (5%) of the outstanding stock of any publicly traded corporation shall
not by itself constitute a violation of this Section 5.1.
          (e) For the purposes of this Section 5.1, the Company’s business is
defined as owning, operating and/or franchising restaurants in the casual dining
segment of the restaurant industry and such other segments of the restaurant
industry in which the Company shall own,

8



--------------------------------------------------------------------------------



 



operate or franchise restaurants during the Term and as of the Date of
Termination of Executive’s employment. Executive understands that the activities
described in this Section 5.1, shall be prohibited only within the United
States. If it shall be judicially determined that Executive has violated any of
his obligations under this Section 5.1, then the period applicable to the
obligation which Executive shall have been determined to have violated shall
automatically be extended by a period of time equal in length to the period
during which said violation(s) occurred.
     5.2 Nonsolicitation. Executive agrees that he shall not directly or
indirectly at any time solicit or induce or attempt to solicit or induce any
employee(s) (at the level of director or above) of the Company or any of its
parent, subsidiary or affiliate entities to terminate their employment with the
Company or such entity.
     5.3 Confidentiality.
          (a) During the Term and at any time thereafter, Executive shall not
disclose, furnish, disseminate, make available or, except in the ordinary course
of performing his duties on behalf of the Company, use any trade secrets or
confidential business and technical information of the Company, or its parent,
subsidiaries or affiliated entities without limitation as to when it was
acquired by Executive or whether it was compiled or obtained by, or furnished to
Executive while he was employed by the Company. Such trade secrets and
confidential business and technical information are considered to include,
without limitation, development plans, financial statistics, research data, or
any other statistics and plans contained in monthly and annual review books,
profit plans, capital plans, critical issues plans, strategic plans, or
marketing, real estate, or store operations plans. Executive specifically
acknowledges that all such information, whether reduced to writing or maintained
in Executive’s mind or memory and whether compiled by the Company and/or
Executive derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been put forth by the Company to
maintain the secrecy of such information, that such information is and shall
remain the sole property of the Company and that any retention and use of such
information during or after the termination of Executive’s relationship with the
Company (except in the course of Executive’s performance of his duties) shall
constitute a misappropriation of the Company’s trade secrets.
          (b) The above restrictions on disclosure and use of confidential
information shall not prevent Executive from: (i) using or disclosing
information in the good faith performance of his duties on behalf of the
Company; (ii) using or disclosing information to another employee to whom
disclosure is required to perform in good faith the duties of either person on
behalf of the Company; (iii) using or disclosing information to another person
or entity bound by a duty or an agreement of confidentiality as part of the
performance in good faith of Executive’s duties on behalf of the Company or as
authorized in writing by the Company; (iv) at any time after the period of
Executive’s employment using or disclosing information to the extent such
information is, through no fault or disclosure of Executive, generally known to
the public; (v) using or disclosing information which was not disclosed to
Executive by the Company or otherwise during the period of Executive’s
employment which is then disclosed to Executive after termination of Executive’s
employment with the Company by a third party who is under no duty or obligation
not to disclose such information; or (vi) disclosing information as required by
law. If Executive becomes legally compelled to disclose any of the confidential
information, Executive shall (i) provide the Company with reasonable prior
written notice of the need for such disclosure such that the Company may obtain
a protective order; (ii) if disclosure is

9



--------------------------------------------------------------------------------



 



required, furnish only that portion of the confidential information which, in
the written opinion of Executive’s counsel delivered to the Company, is legally
required; and (iii) exercise reasonable efforts to obtain reliable assurances
that confidential treatment shall be accorded to the confidential information.
          (c) Executive expressly agrees and understands that the remedy at law
for any breach by Executive of this Article V will be inadequate and that the
damages flowing from such breach are not readily susceptible to being measured
in monetary terms. Accordingly, it is acknowledged that upon any violation of
any provision of this Article V, the Company will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach without the necessity of proof of actual damage. Nothing in this
Agreement shall be deemed to limit the Company’s remedies at law or in equity
for any further breach by Executive of any of the provisions of this Agreement
which may be pursued or availed of by the Company.
ARTICLE VI.
MISCELLANEOUS
     6.1 Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

     
If to the Company:
  O’Charley’s Inc.
 
  3038 Sidco Drive
 
  Nashville, Tennessee 37204
 
  Attention: Chair, Compensation and
 
                    Human Resources Committee
 
   
If to Executive:
  Gregory L. Burns
 
  3038 Sidco Drive
 
  Nashville, Tennessee 37204

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     6.2 Modification. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement.
     6.3 Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

10



--------------------------------------------------------------------------------



 



     6.4 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     6.5 Legal Fees and Expenses. In the event either party hereto shall
institute litigation against the other party hereto relating to the
interpretation or enforcement of this Agreement, the prevailing party in such
litigation shall be entitled to recover from the other party any and all
attorneys’ and related fees and expenses incurred by the prevailing party in
such litigation.
     6.6 No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights. Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another employer after the Term, or otherwise.
     6.7 Indemnification. It is understood and agreed that the Company will
indemnify Executive (including advancing expenses) to the fullest extent
permitted by Tennessee law and the Company’s Charter and Bylaws for any
judgments, amounts paid in settlement and reasonable expenses, including
reasonable attorneys’ fees, incurred by Executive in connection with the defense
of any lawsuit or other claim to which Executive is made a party by reason of
being (or having been) an officer, director or employee of the Company, its
parent (if applicable) or any of its subsidiaries.
     6.8 Assignment; Successor to the Company. This Agreement is not assignable
by either party without the prior written consent of the other except that the
Company may assign it without such consent in connection with any sale, transfer
or other disposition of all or substantially all of its business and assets. The
Company may also assign this Agreement without Executive’s consent to any
parent, subsidiary or affiliated entity, and upon such entity’s assumption of
the Company’s duties and obligations hereunder, such entity shall succeed to
each of the Company’s rights hereunder, provided, however, that no such
assignment to any parent, subsidiary or affiliated entity of the Company shall
relieve the Company of its obligations for the due performance of all of the
terms, covenants and conditions of this Agreement to be complied with and
performed by the Company. In the event of any such assignment, the term
“Company” when used in a section of this Agreement shall mean the entity that
actually employs Employee. Upon such assignment and assumption, Executive agrees
to and becomes an employee of such entity, subject to Executive’s rights under
Article IV hereof if such assignment shall be incident to a Change of Control
under Section 4.1(b) hereof, and all references to the Company in this Agreement
shall, as the context requires, be deemed to be to the entity to which such
assignment, assumption and employment relate. The Company will require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Any failure of the Company to obtain such agreement prior to the
effectiveness of any such succession or assignment shall be a material breach of
this Agreement and shall entitle the Executive to terminate the Executive’s
employment and such termination shall constitute a Termination for Good Reason
under Article IV. As used in this Agreement, “Company” shall mean the Company

11



--------------------------------------------------------------------------------



 



as hereinbefore defined and any successor or assign to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section 6.8 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law. Notwithstanding anything to
the contrary herein, this Agreement, in the event of the death of Executive,
shall inure to the benefit of and be enforceable by Executive’s personal and
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees. If Executive should die while any amounts
are still payable to him hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to Executive’s estate.
     6.9 Governing Law; Jurisdiction. This Agreement and any amendments thereto
shall become and shall be governed by, and construed in accordance with, the
internal, substantive laws of the State of Tennessee. Executive agrees that the
state and federal courts located in the State of Tennessee shall have
jurisdiction in any action, suite or proceeding against Executive arising out of
this Agreement and Executive hereby: (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process in connection with any action,
suite or proceeding against Executive; and (c) waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction, venue or service of process.
     6.10 Section 409A Provisions. It is intended that (i) each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of Section 409A of the Code and (ii) that the payments satisfy, to
the greatest extent possible, the exemptions from the application of Code
Section 409A, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary in this Agreement, if
the Company determines (i) that on the date of Executive’s termination of
employment or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Code Section 409A(a)(1)(B) or any other taxes or
penalties imposed under Code Section 409A (“Section 409A Taxes”) if provided at
the time otherwise required under this Agreement, then (A) such payments shall
be delayed until the date that is six (6) months after the date of the
Executive’s termination of employment with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes (the “Payment Delay Period”). Any payments delayed pursuant
to this Section 6.10 shall be made in a lump sum on the first day of the seventh
month following the Executive’s termination of employment, or such earlier date
that, as determined by the Company, is sufficient to avoid the imposition of any
Section 409A Taxes.
     6.11 Entire Agreement. This Agreement supersedes the provisions of each and
every other agreement or understanding, whether oral or written, between the
undersigned and the Company relating to the subject matter contained herein,
including the Change in Control Agreement, and any such agreement or
understanding shall be of no further force and effect, provided, the provisions
of this Agreement, and any payment provided for hereunder, shall not reduce any
amounts otherwise payable, or in any way diminish Executive’s existing rights,
or rights which would accrue solely as a result of the passage of time, under
any benefit plan,

12



--------------------------------------------------------------------------------



 



incentive plan or stock option plan or agreement. The provisions of this
Agreement are severable and if any one or more provisions may be determined to
be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions and any partially unenforceable provision, to the extent enforceable
in any jurisdiction, shall, nevertheless, be binding and enforceable. The
parties hereto agree that when fully executed, the foregoing shall constitute a
legally enforceable agreement between the parties, which also shall inure the
benefit of the Company’s successors and assigns.
     6.12 Review of Agreement by Executive. Executive represents that prior to
signing this Agreement, he has read, fully understood and voluntarily agrees to
the terms and conditions as stated above, that he was not coerced to sign this
agreement, that Executive was not under duress at the time he signed this
Agreement and that, prior to signing this Agreement, Executive had adequate time
to consider entering into this Agreement, including without limitation, the
opportunity to discuss the terms and conditions of this Agreement, as well as
its legal consequences, with an attorney of his choice. This Agreement shall
become effective as of the date hereof.
[Signature Page Follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            O’CHARLEY’S INC.
      By:   /s/ Richard Reiss, Jr.         Name:   Richard Reiss, Jr.       
Title:   Chair, Compensation and Human Resources Committee     

            EXECUTIVE
      /s/ Gregory L. Burns       Name:   Gregory L. Burns      Title:   Chief
Executive Officer and President     

14